            Case 1:20-cv-01881-LAP Document 47-1 Filed 05/18/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION

                                     Plaintiff,

           vs.

TOMER FEINGOLD and                                          Civil Action No. 20-cv-1881 (LAP)
DOV MALNIK,

                                     Defendants,

- and -

ADAMAS HEALTHCARE FUND, AMISERVICE
DEVELOPMENT LIMITED, AMPLE VANTAGE
TRADING LIMITED, BRAVO BUSINESS
LIMITED, KURAY INVESTMENTS LIMITED,
MIGNON GROUP LIMITED, UPBEAT
WORLDWIDE INVESTMENTS LIMITED,

                                     Relief Defendants.


                    STIPULATION AND ORDER AS TO RELIEF DEFENDANT
                              ADAMAS HEALTHCARE FUND

           WHEREAS, Plaintiff Securities and Exchange Commission (the “Commission”) and

Relief Defendant Adamas Healthcare Fund (the “Fund”) agree and stipulate as follows:

           WHEREAS, on August 24, 2020, this Court entered a stipulated order requiring, among

other things, the continued freeze of $8.5 million in a brokerage account maintained in the name

of the Fund at Interactive Brokers (the “August 24th Order”) (Dkt. 41);

           WHEREAS, Adamas Capital Management, Ltd. (“Adamas Capital” 1) and Defendant

Dov Malnik are seeking indemnification from the Fund for certain legal expenses including




1
    Adamas Capital is the investment manager to the Fund.
        Case 1:20-cv-01881-LAP Document 47-1 Filed 05/18/21 Page 2 of 4




expenses in connection with defending this proceeding of up to $15,400,000 (the

“Indemnification Claim”);

       WHEREAS, on August 27, 2020, the Fund filed a lawsuit (the “Cayman Islands

Proceedings”) against Malnik and Adamas Capital in the Financial Services Division of the

Grand Court of the Cayman Islands (Cause No: FSD 174 OF 2020 (MRHJ)) seeking, among

other things, negative declarations to the effect that the Fund is not required to indemnify Malnik

or Adamas Capital under the terms and provisions of the management agreement entered into

between the Fund and Adamas Capital and/or the Fund’s Articles of Association;

       WHEREAS, the Fund, Malnik and Adamas Capital have now reached a settlement of the

Cayman Islands Proceedings, pending entry of this proposed stipulation, wherein the Fund will

pay $1.125 million directly to Malnik’s legal counsel, to cover outstanding legal fees due and

owed by Malnik to his counsel for costs of defending this proceeding, in exchange for Malnik

and Adamas Capital settling and releasing the Indemnification Claim and discontinuing the

Cayman Islands Proceedings;

       WHEREAS, settlement of the Cayman Islands Proceedings will allow the Fund to move

forward with its orderly wind down and distribution of fund assets to shareholders other than

Defendants Malnik and Feingold;

       WHEREAS, the Commission does not object to the proposed payment to Malnik’s legal

counsel in connection with the contemplated settlement of the Indemnification Claim and the

related Cayman Islands Proceedings;

       WHEREAS, the August 24th Order states “that the Fund shall not redeem any ownership

interest or otherwise disburse any Fund assets directly to Defendants Feingold and/or Malnik or,




                                                 2
         Case 1:20-cv-01881-LAP Document 47-1 Filed 05/18/21 Page 3 of 4




to the best of the Fund’s knowledge, indirectly to or for the benefit of Defendants Feingold

and/or Malnik during the pendency of this case, absent further Order of this Court”;

       WHEREAS, the Fund respectfully requests, and the Commission does not object to,

entry of this proposed stipulation for the limited purpose of allowing the Fund to transfer $1.125

million from the Fund’s account at CIBC directly to Malnik’s defense counsel;

       WHEREAS, the Commission and the Fund have agreed that no other Fund assets will be

disbursed, directly or indirectly, to or for the benefit of Malnik or certain shareholders affiliated

with Malnik and/or Feingold, who, together, currently own 7.075% of the assets of the Fund as

of the date of this Stipulation (“Certain Shareholders”), absent further order of this Court;

       WHEREAS, all provisions of the August 24th Order shall remain in full force and effect

pending entry of this proposed stipulation; and,

       WHEREAS, the Court is authorized to grant the relief set forth in this Order pursuant to

the Federal Rules of Civil Procedure, its general equitable authority and Section 21(d)(5) of the

Securities Exchange Act of 1934 [15 U.S.C. § 78u(d)(5)];

                                                   I.

       IT IS HEREBY STIPULATED AND AGREED by the Commission and the Fund

through respective undersigned counsel, that the August 24 th Order is modified to permit the

Fund to transfer $1.125 million from its account located at CIBC directly to defense counsel for

Malnik, for the purpose of resolving the Indemnification Claim and the related Cayman Islands

Proceedings;

                                                   II.

       IT IS HEREBY FURTHER STIPULATED AND AGREED that the Fund shall not

otherwise disburse any Fund assets, directly or indirectly, to or for the benefit of Certain



                                                   3
         Case 1:20-cv-01881-LAP Document 47-1 Filed 05/18/21 Page 4 of 4




Shareholders (described above) during the pendency of this case, absent further order of this

Court;

                                                III.

         IT IS HEREBY FURTHER STIPULATED AND AGREED that the August 24th

Order shall otherwise remain in full force and effect;

                                                IV.

         IT IS HEREBY FURTHER STIPULATED AND AGREED that this Order shall be,

and is, binding on the Fund, and any of the Fund’s agents or representatives and those persons in

active concert or participation with the Fund who receive actual notice of this Order by personal

service or otherwise.

Dated: May 18, 2021                                    /s/ Michael D. Foster

                                                       Michael D. Foster
                                                       U.S. Securities and Exchange Commission
                                                       175 West Jackson Blvd.
                                                       Chicago, IL 60604
                                                       (215) 597-3100
                                                       FosterMI@sec.gov
                                                       Counsel for Plaintiff
                                                       Securities and Exchange Commission

Dated: May 18, 2021                                    /s/ H. Gregory Baker

                                                       H. Gregory Baker
                                                       Lowenstein Sandler LLP
                                                       1251 Avenue of the Americas
                                                       New York, New York 10020
                                                       (212)-419-5877
                                                       HBaker@lowenstein.com
                                                       Counsel for Adamas Health Care Fund

IT IS SO ORDERED, this ____ day of _____, 2021:



                                                HONORABLE LORETTA A. PRESKA
                                                UNITED STATES DISTRICT JUDGE

                                                 4
